Opinion issued September 16, 2010.
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00753-CV
———————————
In re Richard Petley, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
By petition for writ of mandamus,
relator, Richard Petley, seeks
mandamus relief compelling the trial court to vacate its order sustaining the
District Clerk’s contest to relator’s unsworn declaration of inability to pay
costs, and asking this Court to require the trial court to allow him to proceed
without paying costs or providing
security. 
We deny relator’s petition for writ of
mandamus.  See Tex. R. App. P.  9.5 (requiring
service upon all parties to proceeding); Tex.
R. App. P.  52.3 (setting forth
required form and content of petition); Tex.
R. App. P.  52.7(a) (requiring, inter alia, relator file record with
certified or sworn copies of all material documents); see also In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004) (holding that, in order to be entitled to relief by writ of
mandamus, relator must show trial court clearly abused its
discretion and relator has no adequate remedy by appeal). 
 
PER CURIAM
Panel consists of Justices Jennings, Alcala, and
Sharp.
 




[1]
          The underlying case is In the Matter of the Marriage of Richard
Petley and Elizazbeth Zinna, Cause Number 2010-43180, pending in the 247th
District Court of Harris County, Texas, the Honorable Bonnie Crane Hellums,
presiding.